DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 15/854,682 on December 3, 2020. Please note: Claims 1, 5, 6 and 11have been amended. Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 10/15/2020 and 12/02/2020 were filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on December 3, 2020, overcome the objections.
Claims 1-15 are objected to because of the following informalities:
	In the last line of claim 1: “the light source” should read “a light source” because there is a lack of antecedent basis for “the light source”
	In line 15 of claim 6: “an image sensor” should read “the image sensor” because “an image sensor” is already recited in the preamble of the claim.
	In the third to last line of claim 11: “an image sensor” should read “the image sensor” because “an image sensor” is already recited previously in the claim.
	The remaining claims depend on claims 1, 6 and 11, and therefore are also objected to for including the above discussed minor informalities.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a level determination unit, arranged to determine a desired level of an intensity of captured reflected light that is reflected from a first tracking surface”; “an event determination unit, arranged to determine whether a surface changing event occurs”; and “an adjustment unit, coupled to the event determination unit and the level determination unit, arranged to adjust an optical setting regarding at least one of the light source and the image sensor according to the desired level of the intensity of the captured reflected light if the event determination unit determines the surface changing event occurs” in claim 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 20110316782 A1), hereinafter Chuang, in view of Theytaz et al. (US 20050231482 A1), hereinafter Theytaz, in further view of Song (US 20150009146 A1), in further view of Sirtori (US 20080122788 A1), and in further view of Ang et al. (US 20090128488 A1), hereinafter Ang.

Regarding Claim 1, Chuang teaches:
A method (FIG. 2) of adjusting an optical setting of an optical input device (FIG. 1: 100) in order to facilitate movement detection on different tracking surfaces (See paragraph [0009], last six lines), comprising: 
determining a desired level of an intensity of captured reflected light reflected from a first tracking surface (See paragraph [0009], lines 3-4: a support surface) (See FIG. 2: S201; See paragraph [0011], lines 1-3; Therefore, the predetermined value corresponds to the claimed desired level of an intensity of captured reflected light reflected from a first tracking surface); and 
adjusting the optical setting of the optical input device according to the desired level of the intensity of the captured reflected light (See FIG. 2: S202-S204; See paragraph [0009], lines 3-21: Turning on/off the light sources 40 corresponds to adjusting at an optical setting of the optical input device according to the desired level of the intensity of the captured reflected light); and 
performing the movement detection on a second tracking surface (See paragraph [0009], last six lines: a different support surface) according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source (See paragraph [0009], last six lines).
	Chuang does not explicitly teach (see elements emphasized in italics):
	The method of adjusting an optical setting of an optical input device in order to facilitate liftoff detection on different tracking surfaces, comprising:
determining whether a surface changing event occurs, comprising: 
	determining whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor; 
	counting a first period of time if it is determined that the optical input device is lifted from the first tracking surface by the certain height; 
	determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor; and 
	determining whether the surface changing event occurs according to at least the horizontal displacement; and 
adjusting the optical setting of the optical input device according to the desired level of the intensity of the captured reflected light if it is determined the surface changing event occurs; and
performing the liftoff detection on a second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source.
However, in the same field of endeavor, optical detection systems (Theytaz, Abstract), Theytaz teaches:
determining whether a surface changing event occurs (See paragraph [0077], lines 7-14), comprising:
	determining whether the optical input device is lifted from the first tracking surface (See paragraph [0067], lines 17-29); and 
adjusting an optical setting of an optical input device (FIG. 8A) (See paragraph [0076], lines 1-15: Turning on/off the light sources 250 corresponds to adjusting an optical setting of the optical input device) if it is determined the surface changing event occurs (See paragraph [0077], lines 14-22).
(as taught by Chuang) by determining whether a surface changing event occurs, comprising: determining whether the optical input device is lifted from the first tracking surface; and adjusting the optical setting of the optical input device according to the desired level of the intensity of the captured reflected light if it is determined the surface changing event occurs (as taught by Theytaz). Doing so would allow for the optical input device to detect a surface changing event in which the optical setting would need to be adjusted to accommodate a change in the surface of operation (See Theytaz, paragraph [0077], lines 7-14; See Chuang, paragraph [0009], last six lines; Therefore, the event check taught by Theytaz would be added to the beginning of the process of Chuang in order to determine whether a surface changing event occurs).
Chuang in view of Theytaz does not explicitly teach (emphasis added in italics):
The method of adjusting an optical setting of an optical input device in order to facilitate liftoff detection on different tracking surfaces, comprising:
determining whether the surface changing event occurs, comprising: 
	determining whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor; 
	counting a first period of time if it is determined that the optical input device is lifted from the first tracking surface by the certain height; 
	determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor; and 
	determining whether the surface changing event occurs according to at least the horizontal displacement; and 
performing the liftoff detection on a second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source.
However, in the same field of endeavor, optical input devices (Song, Abstract), Song teaches:
A method (FIG. 4) of adjusting an optical setting of an optical input device (FIG. 1: 1) in order to facilitate liftoff detection on different tracking surfaces (See paragraph [0015]), comprising:
performing the liftoff detection on a second tracking surface (See FIG. 3A: each category A-D corresponds to different tracking surfaces, including a second tracking surface) according to at least one of (FIG. 1: 12), adjusted driving power and adjusted pulse duration of a light source (FIG. 1: 11) (See paragraph [0033], lines 12-15; See paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method (as taught by Chuang in view of Theytaz) by adjusting an optical setting of an optical input device in order to facilitate liftoff detection on different tracking surfaces, comprising:
performing the liftoff detection on a second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source (as taught by Song). In other words, it would have been obvious to include the ability to perform liftoff detection taught by Song, based on the adjusted setting, in addition to the movement detection already taught by Chuang. Doing so would allow for lift-off detection to be performed in addition to displacement detection (See Song, paragraph [0015]).
Chuang in view of Theytaz, and in further view of Song does not explicitly teach (see elements emphasized in italics):
determining whether the surface changing event occurs, comprising: 
	determining whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor; 
	counting a first period of time if it is determined that the optical input device is lifted from the first tracking surface by the certain height; 
	determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor; and 
	determining whether the surface changing event occurs according to at least the horizontal displacement.
	However, in the same field of endeavor, a pointing device for a computer system (Sirtori, paragraph [0002]), Sirtori teaches:
	determining whether a surface changing event occurs (See the process in FIG. 5; See paragraph [0029], lines 14-18), comprising: 
		determining whether an input device (FIGS. 1 and 2: 1) is lifted from a first tracking surface (PS) by a certain height (See FIG. 5: 120; See paragraph [0025], lines 8-10: Therefore, a non-zero acceleration along the third detection axis Z indicates that the input device has been lifted from PS by a certain (non-zero) height); 
(See FIG. 5: 140; See paragraph [0029], lines 1-3); 
		determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires (See FIG. 5: 160; See paragraph [0029], last seven lines; See paragraph [0026]: Therefore, in the 3D mode, it is determined whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires); and 
		determining whether the surface changing event occurs according to at least the horizontal displacement (See paragraph [0029], lines 14-18: Therefore, in the process of FIG. 5, it is determined that a surface changing event occurs (the mouse 1 rests on the surface of sliding PS or on a different surface) at 170 after switching to the 3D mode in 160, during which the at least horizontal displacement is determined. Therefore, the determination of whether the surface changing event occurs is performed according to at least the horizontal displacement).
Chuang in view of Theytaz, and in further view of Song contained a process which differed from the claimed process by the substitution of determining whether the surface changing event occurs, but not determining whether the surface changing event occurs using the claimed steps. Sirtori teaches the substituted element of determining whether the surface changing event occurs, comprising the claimed steps. Their functions were known in the art to determine a condition in which a surface changing event occurs. The determination of whether the optical input device is lifted from the first tracking surface taught by Chuang in view of Theytaz, and in further view of Song could have been substituted with the determination taught by Sirtori and the results would have been predictable and resulted in using the measurements of height and horizontal displacement to determine a surface changing event.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori does not explicitly teach (see elements emphasized in italics):
determining whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor; 
	determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor.
However, in the same field of endeavor, optical navigation devices (Ang, Abstract), Ang teaches:
	determining whether an optical input device (FIG. 4: 100) is lifted from a first tracking surface (FIG. 3: 132) by a certain height (See FIG. 6: 188) according to instant values of intensity of reflected light detected by an optical liftoff sensor (FIG. 4: 140) (See paragraph [0033]; See paragraph [0044]); 
	determining whether the optical input device has a horizontal displacement relative to the first tracking surface according to images provided by an image sensor (FIG. 4: 134) (See paragraph [0043]; FIG. 6: 190 and 192).
Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori contained a process which differed from the claimed process by the substitution of determining whether the optical input device is lifted from the first tracking surface by a certain height and determining whether the optical input device has a horizontal displacement relative to the first tracking surface, but not according to instant values of intensity of reflected light detected by an optical liftoff sensor and according to images provided by an image sensor, respectively. Ang teaches the substituted element of using an optical liftoff sensor and an image sensor in the claimed manner. Their functions were known in the art to determine a height and horizontal displacement relative to the first tracking surface. The method of determining a height and horizontal displacement relative to the first tracking surface taught by Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori could have been substituted with the method of determining a height and horizontal displacement relative to the first tracking surface taught by Ang and the results would have been predictable and resulted in using optical sensing to perform the determination of whether the surface changing event occurs.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches:
(See Theytaz, paragraph [0077], lines 7-14) further comprises:
monitoring the intensity of the captured reflected light (See Chuang, paragraph [0009], lines 3-21) if it is determined that the optical input device is lifted from the first tracking surface by the certain height and the optical input device has a horizontal displacement relative to the first tracking surface (See Theytaz, paragraph [0077], lines 14-22; Therefore, since Chuang was modified to include the surface change determination of Theytaz, as modified to include the claimed steps according to Sirtori, at the beginning of the process, Chuang’s monitoring of the intensity of the captured reflected light occurs if it is determined that the optical input device is lifted from the first tracking surface by the certain height and the optical input device has a horizontal displacement relative to the first tracking surface).

Regarding Claim 3, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Song teaches:
The method of claim 2, wherein the step of monitoring the intensity of the captured reflected light comprises:
obtaining an instant value of the intensity of the captured reflected light (See paragraph [0039], lines 11-15) at a first rate (See paragraph [0027], last six lines; Therefore, the sampling frequency of the image sensor defines a first rate at which an instant value of the intensity of the captured reflected light is obtained); and 
determining the surface changing event occurs when a given number of instant values of the intensity of the captured reflected light is lower than the desired level by a first threshold or higher than the desired level by a second threshold (See paragraph [0039], lines 1-6 and lines 11-23; The average brightness of a portion or the whole of pixels of the first image frame being outside of a suitable range corresponds to a given number of instant values of the intensity of the captured reflected light being lower than a desired level by a first threshold or higher than the desired level by a second threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method (as taught by Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori) so wherein the step of monitoring the intensity of the captured reflected light  (as taught by Song). Doing so would have allowed the optical device to perform an additional measure to check whether a surface changing event occurs during operation (See Song-2, paragraph [0039], lines 1-6).

Regarding Claim 4, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Song teaches:
The method of claim 2, wherein the step of monitoring the intensity of the captured reflected light comprises:
obtaining an instant value of the intensity of the captured reflected light (See paragraph [0039], lines 11-15) at a second rate in a given period of time (See paragraph [0027], last six lines; Therefore, the sampling frequency of the image sensor defines a second rate in a given period of time at which an instant value of the intensity of the captured reflected light is obtained); and 
determining the surface changing event occurs when a given number of instant values of the intensity of the captured reflected light is lower than the desired level by a first threshold or higher than the desired level by a second threshold (See paragraph [0039], lines 1-6 and lines 11-23; The average brightness of a portion or the whole of pixels of the first image frame being outside of a suitable range corresponds to a given number of instant values of the intensity of the captured reflected light being lower than a desired level by a first threshold or higher than the desired level by a second threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method (as taught by Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori) so wherein the step of monitoring the intensity of the captured reflected light comprises: obtaining an instant value of the intensity of the captured reflected light at a second rate in a given period of time; and determining the surface changing event occurs when a given number of instant values of the intensity of the captured reflected light is lower than the desired level by a first threshold or higher than the desired level by a second threshold (as taught by Song). Doing so would have allowed the optical device to perform an additional (See Song-2, paragraph [0039], lines 1-6).

Regarding Claim 5, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Chuang teaches:
The method of claim 1, wherein the step of adjusting the optical setting of the optical input device (See FIG. 2: S202-S204) comprises:
adjusting at least one of sensitivity of the image sensor (FIG. 1: 10) of the optical input device, driving power of the light source (FIG. 1: 40) of the optical input device and pulse duration of the light source (See FIG. 2: S202-S204; See paragraph [0009], lines 3-21: Turning on/off the light sources 40 corresponds to adjusting driving power of a light source (the driving power is adjusted to be on or off)); and
adjusting the at least one of sensitivity of the image sensor of the optical input device, driving power of the light source of the optical input device and pulse duration of the light source until the intensity of the captured reflected light is not lower than the desired level by a first threshold and not higher than the desired level by a second threshold (See paragraph [0009], lines 3-21; Therefore, driving power of a light source of the optical input device is adjusted until the intensity of the captured reflected light is not lower than the desired level by a first threshold and not higher than the desired level by a second threshold (the intensity of the reflected light sensed by the optical sensor 10 is equal to the predetermined value)).

Regarding Claim 6, Chuang teaches:
An apparatus (See FIG. 1) for adjusting an optical setting (See FIG. 2) of an optical input device (100) having a light source (40) and an image sensor (10) (See FIG. 1) in order to facilitate movement detection of the optical input device on different tracking surfaces (See paragraph [0009], last six lines), the apparatus comprising:
a level determination unit (See Applicant’s specification, paragraph [0024], lines 4-8; See also FIG. 2, showing level determination unit 112 included in controller 110; Therefore, the Examiner is interpreting the structure as corresponding to the claimed level determination unit as being a module within a controller, and structural equivalents therefore, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation” section; See Chuang, FIG. 1, showing the controller 20, which the Examiner is interpreting as including the claimed level determination unit), arranged to determine a desired level of an intensity of captured reflected light that is reflected from first tracking surface (See paragraph [0009], lines 3-4: a support surface) (See FIG. 2: S201; See paragraph [0011], lines 1-3; Therefore, the predetermined value corresponds to the claimed desired level of an intensity of captured reflected light reflected from a first tracking surface); 
an adjustment unit (See the present application’s disclosure at paragraph [0026], lines 1-4; See also FIG. 2, showing adjustment unit 116  included in controller 110; Therefore, the Examiner is interpreting the structure as corresponding to the claimed adjustment unit as being a module within a controller, and structural equivalents therefore, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation” section; See Chuang, FIG. 1, showing the controller 20, which the Examiner is interpreting as including the claimed adjustment unit), coupled to the level determination unit, arranged to adjust the optical setting regarding at least one of the light source and the image sensor according to the desired level of the intensity of the captured reflected light (See FIG. 2: S202-S204; See paragraph [0009], lines 3-21: Turning on/off the light sources 40 corresponds to adjusting an optical setting regarding at least one of the light source and the image sensor according to the desired level of the intensity of the captured reflected light), and 
wherein the apparatus is arranged to perform the movement detection on a second tracking surface (See paragraph [0009], last six lines: a different support surface) according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source (See paragraph [0009], last six lines).
Chuang does not explicitly teach (see elements emphasized in italics):
The apparatus for adjusting an optical setting of the optical input device having a light source and an image sensor in order to facilitate liftoff detection of the optical device on different tracking surfaces, the apparatus comprising:
an event determination unit, arranged to determine whether a surface changing event occurs, wherein the event determination unit is arranged to determine whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor, count a first period of time if it is determined that the optical input device is lifted from the first tracking surface by the certain height, determine whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor; and determine whether the surface changing event occurs according to at least the horizontal displacement; and 
the adjustment unit, coupled to the event determination unit, arranged to adjust the optical setting regarding at least one of the light source and the image sensor according to the desired level of the intensity of the captured reflected light if the event determination unit determines the surface changing event occurs; and 
wherein the apparatus is arranged to perform the liftoff detection on a second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source.
However, in the same field of endeavor, optical detection systems (Theytaz, Abstract), Theytaz teaches:
an event determination unit (See the present application’s disclosure at paragraph [0025], lines 4-7; See also FIG. 2, showing event determination unit 114 included in controller 110; Therefore, the Examiner is interpreting the structure as corresponding to the claimed event determination unit as being a module within a controller, and structural equivalents therefore, in accordance with interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, as discussed in the above “Claim Interpretation” section; See Theytaz, FIG. 8, showing the control logic module 662, which the Examiner is interpreting as including the claimed event determination unit), arranged to determine whether a surface changing event occurs  (See paragraph [0077], lines 7-14), wherein the event determination unit is arranged to determine whether the optical input device is lifted from the first tracking surface (See paragraph [0067], lines 17-29); and 
an adjustment unit, coupled to the event determination unit (See Theytaz, FIG. 8, showing the control logic module 662, which the Examiner is interpreting as including the claimed adjustment unit, coupled to the event determination unit), arranged to adjust at least one of sensitivity of an image sensor (FIG. 8A: 661), driving power of a light source (FIG. 8A: 250) and pulse duration of the light source (See paragraph [0076], lines 1-15: Turning on/off the light sources 250 corresponds to adjusting driving power of a light source (the driving power is adjusted to be on or off)) if the event determination unit determines the surface changing event occurs (See paragraph [0077], lines 14-22).
(as taught by Chuang) by including an event determination unit, arranged to determine whether a surface changing event occurs, wherein the event determination unit is arranged to determine whether the optical input device is lifted from the first tracking surface; and the adjustment unit, coupled to the event determination unit, arranged to adjust at least one of sensitivity of the image sensor, driving power of the light source and pulse duration of the light source according to the desired level of the intensity of the captured reflected light if the event determination unit determines the surface changing event occurs (as taught by Theytaz). Doing so would allow for the optical input device to detect a surface changing event in which the optical setting would need to be adjusted to accommodate a change in the surface of operation (See Theytaz, paragraph [0077], lines 7-14; See Chuang, paragraph [0009], last six lines; Therefore, the event check taught by Theytaz would be added to the beginning of the process of Chuang in order to determine whether a surface changing event occurs).
Chuang in view of Theytaz does not explicitly teach (emphasis added in italics):
The apparatus for adjusting an optical setting of the optical input device having a light source and an image sensor in order to facilitate liftoff detection of the optical device on different tracking surfaces, 
the event determination unit, arranged to determine whether a surface changing event occurs, wherein the event determination unit is arranged to determine whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor, count a first period of time if it is determined that the optical input device is lifted from the first tracking surface by the certain height, determine whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor; and determine whether the surface changing event occurs according to at least the horizontal displacement; and 
wherein the apparatus is arranged to perform the liftoff detection on a second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source.
However, in the same field of endeavor, optical input devices (Song, Abstract), Song teaches:
(FIG. 1) for adjusting an optical setting of an optical input device (FIG. 1: 1) having a light source (FIG. 1: 11) and an image sensor (FIG. 1: 12) in order to facilitate liftoff detection of the optical device on different tracking surfaces (See paragraph [0015]), 
wherein the apparatus is arranged to perform the liftoff detection on a second tracking surface (See FIG. 3A: each category A-D corresponds to different tracking surfaces, including a second tracking surface)  according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source (See paragraph [0033], lines 12-15; See paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus (as taught by Chuang in view of Theytaz) so the apparatus is for adjusting an optical setting of the optical input device having a light source and an image sensor in order to facilitate liftoff detection of the optical device on different tracking surfaces, wherein the apparatus is arranged to perform the liftoff detection on a second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source (as taught by Song). In other words, it would have been obvious to include the ability to perform liftoff detection taught by Song, based on the adjusted setting, in addition to the movement detection already taught by Chuang. Doing so would allow for lift-off detection to be performed in addition to displacement detection (See Song, paragraph [0015]).
Chuang in view of Theytaz, and in further view of Song does not explicitly teach:
	the event determination unit, arranged to determine whether a surface changing event occurs, wherein the event determination unit is arranged to determine whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor, count a first period of time if it is determined that the optical input device is lifted from the first tracking surface by the certain height, determine whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor; and determine whether the surface changing event occurs according to at least the horizontal displacement
	However, in the same field of endeavor, a pointing device for a computer system (Sirtori, paragraph [0002]), Sirtori teaches:
	An event determination unit (See FIG. 1: a module within 6), arranged to determine whether a surface changing event occurs (See the process in FIG. 5; See paragraph [0029], lines 14-18), wherein the event (FIGS. 1 and 2: 1) is lifted from a first tracking surface (PS) by a certain height (See FIG. 5: 120; See paragraph [0025], lines 8-10: Therefore, a non-zero acceleration along the third detection axis Z indicates that the input device has been lifted from PS by a certain (non-zero) height), count a first period of time if it is determined that the input device is lifted from the first tracking surface by the certain height (See FIG. 5: 140; See paragraph [0029], lines 1-3), determine whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires (See FIG. 5: 160; See paragraph [0029], last seven lines; See paragraph [0026]: Therefore, in the 3D mode, it is determined whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires); and determine whether the surface changing event occurs according to at least the horizontal displacement (See paragraph [0029], lines 14-18: Therefore, in the process of FIG. 5, it is determined that a surface changing event occurs (the mouse 1 rests on the surface of sliding PS or on a different surface) at 170 after switching to the 3D mode in 160, during which the at least horizontal displacement is determined. Therefore, the determination of whether the surface changing event occurs is performed according to at least the horizontal displacement).
Chuang in view of Theytaz, and in further view of Song contained a device which differed from the claimed device by the substitution of the event determination unit arranged to determine whether the surface changing event occurs, but not determining whether the surface changing event occurs using the claimed steps. Sirtori teaches the substituted element of determining whether the surface changing event occurs, comprising the claimed steps. Their functions were known in the art to determine a condition in which a surface changing event occurs. The determination of whether the optical input device is lifted from the first tracking surface taught by Chuang in view of Theytaz, and in further view of Song could have been substituted with the determination taught by Sirtori and the results would have been predictable and resulted in using the measurements of height and horizontal displacement to determine a surface changing event.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori does not explicitly teach (see elements emphasized in italics):
 by a certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor; 
	determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor.
However, in the same field of endeavor, optical navigation devices (Ang, Abstract), Ang teaches:
	determining whether an optical input device (FIG. 4: 100) is lifted from a first tracking surface (FIG. 3: 132) by a certain height (See FIG. 6: 188) according to instant values of intensity of reflected light detected by an optical liftoff sensor (FIG. 4: 140) (See paragraph [0033]; See paragraph [0044]); 
	determining whether the optical input device has a horizontal displacement relative to the first tracking surface according to images provided by an image sensor (FIG. 4: 134) (See paragraph [0043]; FIG. 6: 190 and 192).
Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori contained a device which differed from the claimed device by the substitution of determining whether the optical input device is lifted from the first tracking surface by a certain height and determining whether the optical input device has a horizontal displacement relative to the first tracking surface, but not according to instant values of intensity of reflected light detected by an optical liftoff sensor and according to images provided by an image sensor, respectively. Ang teaches the substituted element of using an optical liftoff sensor and an image sensor in the claimed manner. Their functions were known in the art to determine a height and horizontal displacement relative to the first tracking surface. The method of determining a height and horizontal displacement relative to the first tracking surface taught by Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori could have been substituted with the method of determining a height and horizontal displacement relative to the first tracking surface taught by Ang and the results would have been predictable and resulted in using optical sensing to perform the determination of whether the surface changing event occurs.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches:
The apparatus of claim 6, wherein the event determination unit is further arranged to:
monitor the intensity of the captured reflected light (See Chuang, paragraph [0009], lines 3-21) if it is determined that the optical input device is lifted from the first tracking surface by the certain height and the optical input device has a horizontal displacement relative to the first tracking surface (See Theytaz, paragraph [0077], lines 14-22; Therefore, since Chuang was modified to include the surface change determination of Theytaz, as modified to include the claimed steps according to Sirtori, at the beginning of the process, Chuang’s monitoring of the intensity of the captured reflected light occurs if it is determined that the optical input device is lifted from the first tracking surface by the certain height and the optical input device has a horizontal displacement relative to the first tracking surface).

Regarding Claim 8, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Song teaches:
The apparatus of claim 7, wherein the event determination unit is arranged to:
obtain an instant value of the intensity of the captured reflected light (See paragraph [0039], lines 11-15)  at a first rate (See paragraph [0027], last six lines; Therefore, the sampling frequency of the image sensor defines a first rate at which an instant value of the intensity of the captured reflected light is obtained); and 
determine the surface changing event occurs when a given number of instant values of the intensity of the captured reflected light are lower than the desired level by a first threshold or higher than the desired level by a second threshold (See paragraph [0039], lines 1-6 and lines 11-23; The average brightness of a portion or the whole of pixels of the first image frame being outside of a suitable range corresponds to a given number of instant values of the intensity of the captured reflected light being lower than a desired level by a first threshold or higher than the desired level by a second threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the apparatus (as taught by Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori) so the event determination unit is arranged to: obtain an instant value of the intensity of the captured reflected light at a first rate; and determine the surface changing event occurs when a given number of instant values of the intensity of the captured reflected light are lower than the desired level by a first threshold or higher than the desired level by a second threshold (as taught by Song). Doing so would have allowed the optical device to perform an additional measure to check whether a surface changing event occurs during operation (See Song-2, paragraph [0039], lines 1-6).

Regarding Claim 9, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Song teaches:
The apparatus of claim 7, wherein the event determination unit is arranged to:
obtain an instant value of the intensity of the captured reflected light (See paragraph [0039], lines 11-15) at a second rate in a given period of time (See paragraph [0027], last six lines; Therefore, the sampling frequency of the image sensor defines a second rate in a given period of time at which an instant value of the intensity of the captured reflected light is obtained); and 
determine the surface changing event occurs when a given number of instant values of the intensity of the captured reflected light are lower than the desired level by a first threshold or higher than the desired level by a second threshold (See paragraph [0039], lines 1-6 and lines 11-23; The average brightness of a portion or the whole of pixels of the first image frame being outside of a suitable range corresponds to a given number of instant values of the intensity of the captured reflected light being lower than a desired level by a first threshold or higher than the desired level by a second threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the apparatus (as taught by Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori) so the event determination unit is arranged to: obtain an instant value of the intensity of the captured reflected light at a second rate in a given period of time; and determine the surface changing event occurs when a given number of instant values of the intensity of the captured reflected light are lower than the desired level by a first threshold or higher than the desired level by a second threshold (as taught by Song). Doing so would have allowed the optical device to perform an additional measure to check whether a surface changing event occurs during operation (See Song-2, paragraph [0039], lines 1-6).

Regarding Claim 10, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Chuang teaches:
The apparatus of claim 6, wherein the adjustment unit is arranged to:
adjust at least one of sensitivity of the image sensor of, driving power of the light source and pulse duration of the light source (See FIG. 2: S202-S204; See paragraph [0009], lines 3-21: Turning on/off the light sources 40 corresponds to adjusting driving power of a light source (the driving power is adjusted to be on or off)); and
adjust the at least one of sensitivity of the image sensor, driving power of the light source and pulse duration of the light source until the intensity of the captured reflected light is not lower than the desired level by a first threshold or not higher than the desired level by a second threshold (See paragraph [0009], lines 3-21; Therefore, driving power of the light source of the optical input device is adjusted until the intensity of the captured reflected light is not lower than the desired level by a first threshold and not higher than the desired level by a second threshold (the intensity of the reflected light sensed by the optical sensor 10 is equal to the predetermined value)).

Regarding Claim 11, Chuang teaches:
An optical input device (See FIG. 1), comprising:
a light source (40), arranged to direct light onto a tracking surface (See FIG. 1) (See paragraph [0008], lines 4-10); 
an image sensor (10), arranged to acquire capture images of the tracking surface by capturing light reflected from the tracking surface (See FIG. 1) (See paragraph [0009], lines 1-3); and 
a controller coupled to the image sensor (See FIG. 1: controller 20 coupled to the image sensor 10) and arranged to determine a desired level of the intensity of the captured reflected light from a first tracking surface (See paragraph [0009], lines 3-4: a support surface) (See FIG. 2: S201; See paragraph [0011], lines 1-3; Therefore, the predetermined value corresponds to the claimed desired level of the intensity of the captured reflected light from a first tracking surface), and 
adjust an optical setting regarding at least one of the light source and the image sensor according to the desired level of the intensity of the captured reflected light (See FIG. 2: S202-S204; See paragraph [0009], lines 3-21: Turning on/off the light sources 40 corresponds to adjusting an optical setting regarding at least one of the light source and the image sensor according to the desired level of the intensity of the captured reflected light); and perform movement detection on a second tracking surface (See paragraph [0009], last six lines: a different support surface) according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source (See paragraph [0009], last six lines).
Chuang does not explicitly teach (see elements emphasized in italics):
The controller arranged to determine whether a surface changing event occurs; 
adjust an optical setting regarding at least one of the light source and the image sensor according to the desired level of the intensity of the captured reflected light if the controller determined the surface changing event occurs; and perform liftoff detection on a second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source;
wherein the controller determines whether the surface changing event occurs by determining whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor, counting a first period of time if it is determined that the optical input device is lifted from the first tracking surface by the certain height, determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor; and determining whether the surface changing event occurs according to at least the horizontal displacement.
However, in the same field of endeavor, optical detection systems (Theytaz, Abstract), Theytaz teaches:
A controller (See FIG. 8: control logic module 662), arranged to determine whether a surface changing event occurs (See paragraph [0077], lines 7-14) by determining whether the optical input device is lifted from the first tracking surface (See paragraph [0067], lines 17-29); and 
adjust at least one of sensitivity of an image sensor (FIG. 8A: 661), driving power of a light source (FIG. 8A: 250) and pulse duration of the light source (See paragraph [0076], lines 1-15: Turning on/off the light sources 250 corresponds to adjusting driving power of a light source (the driving power is adjusted to be on or off)) if the controller determined the surface changing event occurs (See paragraph [0077], lines 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical input device (as taught by Chuang) so the controller is arranged to determine whether a surface changing event occurs by determining whether the optical input device is lifted from the first tracking surface; and adjust at least one of sensitivity of the image sensor, driving power of the light source and pulse duration of the light source according to the desired level of the intensity of the captured reflected light if the controller determined the surface changing event occurs (as taught by Theytaz). Doing so would allow for the optical input device to detect a surface changing event in which the optical setting would need to be adjusted to accommodate a change in the surface of operation (See Theytaz, paragraph [0077], lines 7-14; See Chuang, paragraph [0009], last six lines; Therefore, the event check taught by Theytaz would be added to the beginning of the process of Chuang in order to determine whether a surface changing event occurs).
Chuang in view of Theytaz does not explicitly teach (emphasis added in italics):
The controller arranged to perform the liftoff detection on a second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source;
wherein the controller determines whether the surface changing event occurs by determining whether the optical input device is lifted from the first tracking surface by a certain height, counting a first period of time if it is determined that the optical input device is lifted from the first tracking surface by the certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor, determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor; and determining whether the surface changing event occurs according to at least the horizontal displacement.
However, in the same field of endeavor, optical input devices (Song, Abstract), Song teaches:
A method (FIG. 4) of adjusting an optical setting of an optical input device (FIG. 1: 1) in order to facilitate liftoff detection on different tracking surfaces (See paragraph [0015]), comprising:
A controller (FIG. 1: 14) arranged to perform liftoff detection on a second tracking surface (See FIG. 3A: each category A-D corresponds to different tracking surfaces, including a second tracking surface) according (FIG. 1: 12), adjusted driving power and adjusted pulse duration of a light source (FIG. 1: 11) (See paragraph [0033], lines 12-15; See paragraph [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical input device (as taught by Chuang in view of Theytaz) so the controller arranged to perform the liftoff detection on a second tracking surface according to at least one of adjusted sensitivity of the image sensor, adjusted driving power and adjusted pulse duration of the light source (as taught by Song). In other words, it would have been obvious to include the ability to perform liftoff detection taught by Song, based on the adjusted setting, in addition to the movement detection already taught by Chuang. Doing so would allow for lift-off detection to be performed in addition to displacement detection (See Song, paragraph [0015]).
Chuang in view of Theytaz, and in further view of Song does not explicitly teach:
wherein the controller determines whether the surface changing event occurs by determining whether the optical input device is lifted from the first tracking surface by a certain height, counting a first period of time if it is determined that the optical input device is lifted from the first tracking surface by the certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor, determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor; and determining whether the surface changing event occurs according to at least the horizontal displacement.
	However, in the same field of endeavor, a pointing device for a computer system (Sirtori, paragraph [0002]), Sirtori teaches:
	A controller (See FIG. 1: 6) determines whether a surface changing event occurs (See the process in FIG. 5; See paragraph [0029], lines 14-18) by determining whether an input device (FIGS. 1 and 2: 1) is lifted from a first tracking surface (PS) by a certain height (See FIG. 5: 120; See paragraph [0025], lines 8-10: Therefore, a non-zero acceleration along the third detection axis Z indicates that the input device has been lifted from PS by a certain (non-zero) height), counting a first period of time if it is determined that the input device is lifted from the first tracking surface by the certain height (See FIG. 5: 140; See paragraph [0029], lines 1-3), determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires (See FIG. 5: 160; See paragraph [0029], last seven lines; See paragraph [0026]: Therefore, in the 3D mode, it is determined whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires); and determining whether the surface changing event occurs according to at least the horizontal displacement (See paragraph [0029], lines 14-18: Therefore, in the process of FIG. 5, it is determined that a surface changing event occurs (the mouse 1 rests on the surface of sliding PS or on a different surface) at 170 after switching to the 3D mode in 160, during which the at least horizontal displacement is determined. Therefore, the determination of whether the surface changing event occurs is performed according to at least the horizontal displacement).
Chuang in view of Theytaz, and in further view of Song contained a device which differed from the claimed device by the substitution of the controller determining whether the surface changing event occurs, but not determining whether the surface changing event occurs using the claimed steps. Sirtori teaches the substituted element of determining whether the surface changing event occurs, comprising the claimed steps. Their functions were known in the art to determine a condition in which a surface changing event occurs. The determination of whether the optical input device is lifted from the first tracking surface taught by Chuang in view of Theytaz, and in further view of Song could have been substituted with the determination taught by Sirtori and the results would have been predictable and resulted in using the measurements of height and horizontal displacement to determine a surface changing event.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori does not explicitly teach (see elements emphasized in italics):
determining whether the optical input device is lifted from the first tracking surface by a certain height according to instant values of intensity of reflected light detected by an optical liftoff sensor; 
	determining whether the optical input device has a horizontal displacement relative to the first tracking surface after the first period of time expires according to images provided by an image sensor.
However, in the same field of endeavor, optical navigation devices (Ang, Abstract), Ang teaches:
	determining whether an optical input device (FIG. 4: 100) is lifted from a first tracking surface (FIG. 3: 132) by a certain height (See FIG. 6: 188) according to instant values of intensity of reflected light detected by an optical liftoff sensor (FIG. 4: 140) (See paragraph [0033]; See paragraph [0044]); 
(FIG. 4: 134) (See paragraph [0043]; FIG. 6: 190 and 192).
Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori contained a device which differed from the claimed device by the substitution of determining whether the optical input device is lifted from the first tracking surface by a certain height and determining whether the optical input device has a horizontal displacement relative to the first tracking surface, but not according to instant values of intensity of reflected light detected by an optical liftoff sensor and according to images provided by an image sensor, respectively. Ang teaches the substituted element of using an optical liftoff sensor and an image sensor in the claimed manner. Their functions were known in the art to determine a height and horizontal displacement relative to the first tracking surface. The method of determining a height and horizontal displacement relative to the first tracking surface taught by Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori could have been substituted with the method of determining a height and horizontal displacement relative to the first tracking surface taught by Ang and the results would have been predictable and resulted in using optical sensing to perform the determination of whether the surface changing event occurs.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 12, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches:
The optical input device of claim 11, wherein the controller is arranged to:
monitor the intensity of the captured reflected light (See Chuang, paragraph [0009], lines 3-21) if the controller determined that the optical input device is lifted from the first tracking surface by the certain height and the optical input device has a horizontal displacement relative to the first tracking surface (See Theytaz, paragraph [0077], lines 14-22; Therefore, since Chuang was modified to include the surface change determination of Theytaz, as modified to include the claimed steps according to Sirtori, at the beginning of the process, Chuang’s monitoring of the intensity of the captured reflected light occurs if it is determined that the optical input device is lifted from the first tracking surface by the certain height and the optical input device has a horizontal displacement relative to the first tracking surface).

Regarding Claim 13, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Song teaches:
The optical input device of claim 12, wherein the controller is arranged to:
obtain an instant value of the intensity of the captured reflected light (See paragraph [0027], last six lines; Therefore, the sampling frequency of the image sensor defines a first rate at which an instant value of the intensity of the captured reflected light is obtained) at a first rate (See paragraph [0027], last six lines; Therefore, the sampling frequency of the image sensor defines a first rate at which an instant value of the intensity of the captured reflected light is obtained); and 
determine the surface changing event occurs when a given number of instant values of the intensity of the captured reflected light are lower than the desired level by a first threshold or higher than the desired level by a second threshold (See paragraph [0039], lines 1-6 and lines 11-23; The average brightness of a portion or the whole of pixels of the first image frame being outside of a suitable range corresponds to a given number of instant values of the intensity of the captured reflected light being lower than a desired level by a first threshold or higher than the desired level by a second threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the optical input device (as taught by Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori) so the controller is arranged to: obtain an instant value of the intensity of the captured reflected light at a first rate; and determine the surface changing event occurs when a given number of instant values of the intensity of the captured reflected light are lower than the desired level by a first threshold or higher than the desired level by a second threshold (as taught by Song). Doing so would have allowed the optical device to perform an additional measure to check whether a surface changing event occurs during operation (See Song-2, paragraph [0039], lines 1-6).

Claim 14, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Song teaches:
The optical input device of claim 12, wherein the controller is arranged to:
obtain the intensity of the captured reflected light (See paragraph [0039], lines 11-15) at a second rate in a given period of time (See paragraph [0027], last six lines; Therefore, the sampling frequency of the image sensor defines a second rate in a given period of time at which an instant value of the intensity of the captured reflected light is obtained); and 
determine the surface changing event occurs when a given number of instant values of the intensity of the captured reflected light are lower than the desired level by a first threshold or higher than the desired level by a second threshold (See paragraph [0039], lines 1-6 and lines 11-23; The average brightness of a portion or the whole of pixels of the first image frame being outside of a suitable range corresponds to a given number of instant values of the intensity of the captured reflected light being lower than a desired level by a first threshold or higher than the desired level by a second threshold).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the optical input device (as taught by Chuang in view of Theytaz, in further view of Song, and in further view of Sirtori) the controller is arranged to: obtain the intensity of the captured reflected light at a second rate in a given period of time; and determine the surface changing event occurs when a given number of instant values of the intensity of the captured reflected light are lower than the desired level by a first threshold or higher than the desired level by a second threshold (as taught by Song). Doing so would have allowed the optical device to perform an additional measure to check whether a surface changing event occurs during operation (See Song-2, paragraph [0039], lines 1-6).

Regarding Claim 15, Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as stated above. Furthermore, Chuang teaches:
The optical input device of claim 11, wherein the controller is arranged to:
(See FIG. 2: S202-S204; See paragraph [0009], lines 3-21: Turning on/off the light sources 40 corresponds to adjusting driving power of a light source (the driving power is adjusted to be on or off)); and
adjust the at least one of sensitivity of the image sensor, driving power of the light source and pulse duration of the light source until the intensity of the captured reflected light is not lower than the desired level by a first threshold or not higher than the desired level by a second threshold (See Chuang, paragraph [0009], lines 3-21; Therefore, driving power of the light source of the optical input device is adjusted until the intensity of the captured reflected light is not lower than the desired level by a first threshold and not higher than the desired level by a second threshold (the intensity of the reflected light sensed by the optical sensor 10 is equal to the predetermined value)).

Response to Arguments
Applicant's arguments filed 12/03/2020 have been fully considered but they are moot on the grounds of new rejections and not persuasive.
	Applicant argues (Remarks, pages 9-10) that Sirtori does not teach the limitation “determining whether the surface changing event occurs according to at least the horizontal displacement”, stating the following: “From such descriptions, it is possible that Sirtori's pointing device may not rest on the surface of sliding PS or may not rest on a different surface, while remaining lifted. However, this is not equated to detecting surface changing. Actually, Sirtori mentions a different surface just because Sirtori's pointing device may remain lifted from the sliding surface PS or lifted from another surface. Applicant indicates such description does not mean that Sirtori's pointing device can be aware of it is being moved from the sliding surface PS to another different surface (i.e., surface changing). Moreover, there is no clear explanation in Sirtori's paragraph [0029] showing how to determine whether the surface changing event occurs”. This argument is not convincing because it is arguing limitations which are not claimed (See MPEP 2145 – VI.). Specifically, while the claim recites determining whether a surface changing event occurs, it does not specify that a surface changing event involves determining that the device has moved from one surface to another. As such, the Examiner respectfully submits that the broadest reasonable interpretation of the term “surface changing event” includes any surface that involves a change in the operating surface from the perspective of the 
Applicant argues (Remarks, page 10): “Additionally, Sirtori relies on accelerometer sensors, which are made with MEMS technology to detect accelerations along three independent directions in XY and Z axis movement detection. As Sirtori does not use the optical sensors, Sirtori's pointing device will not be affected by different textures of sliding surfaces on which the pointing device rests. In light of this, one of ordinary skill has no motivation to combine Sirtori teachings with other cited references”. This argument is rendered moot on the grounds of new rejections. Specifically, Ang has been introduced to teach the amended features of the independent claim such that Chuang in view of Theytaz, in further view of Song, in further view of Sirtori, and in further view of Ang teaches all of the elements of the claimed invention, as discussed in detail in the above rejections.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692